DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–18, 20, and 21 is/are pending.
Claim(s) 19 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0328391 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02 April 2020, 06 January 2021, 07 July 2021, 24 January 2022 were filed before the mailing of a first Office Action on the 

Drawings
The drawings are objected to because:
The numbers and letters identifying the views are associated with brackets. Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters. See 37 CFR 1.84 (u)(2).
The view numbers are preceded by "Figure." View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. See 37 CFR 1.84 (u)(1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SEPARATOR HAVING COATING LAYER INCLUDING PARTIALLY REDUCED GRAPHENE OXIDE AND LITHIUM ION CONDUCTIVE POLYMER AND LITHIUM SECONDARY BATTERY COMPRISING THE SAME.

The use of the term NAFION (e.g., [0053], [0054], [0100]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "wherein the lithium ion conductivity polymer comprises at least one selected from the group consisting of … lithiated Nafion." The limitation "lithiated Nafion" is used to describe "the lithium ion conductivity polymer." If a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. Therefore, the limitation "wherein the lithium ion conductivity polymer comprises at least one selected from the group consisting of … lithiated Nafion" is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 5, 6, 13–15, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (Enhanced Performance of Lithium Sulfur Battery with a Reduced Graphene Oxide Coating Separator, hereinafter Lin).
Regarding claim 1, Lin discloses a separator (FIG. 1, A1625/C1/L1–7) for a lithium secondary battery comprising:
a porous substrate (see Celgard 2400 separator, A1624/C2/L25–36); and
a coating layer on at least one side of the porous substrate (see rGO layer, A1624/C2/L25–36),
wherein the coating layer comprises a partially reduced graphene oxide with a sheet shape (see rGO, A1624/C2/L14–23) and a lithium ion conductivity polymer (see PVDF, A1624/C2/L25–36).
Regarding claim 2, Lin discloses all claim limitations set forth above and further discloses a separator for a lithium secondary battery:
wherein the partially reduced graphene oxide with the sheet shape has a thickness of 0.1 nm to 1 μm (FIG. 1, A1625/C1/L1–7).
Regarding claim 5, Lin discloses all claim limitations set forth above and further discloses a separator for a lithium secondary battery:
wherein the porous substrate has a thickness of 3 μm to 100 μm and a pore size of 0.01 μm to 10 μm (see Celgard 2400 separator, A1624/C2/L25–36).
Celgard (Celgard® High Performance Battery Separators) discloses Celgard 2400 separator has a thickness of 25 µm and a pore size of 0.043 µm.
claim 6, Lin discloses all claim limitations set forth above and further discloses a separator for a lithium secondary battery:
wherein the porous substrate comprises at least one material selected from the group consisting of polyethylene, polypropylene, polyethyleneterephthalate, polybutyleneterephthalate, polyamide, polyacetal, polycarbonate, polyimide, polyetherketone, polyethersulfone, polyphenyleneoxide, polyphenylenesulfide, polyethylenenaphthalene, polytetrafluoroethylene, polyvinylidene fluoride, polyvinyl chloride, polyacrylonitrile, cellulose, nylon, polyparaphenylene benzobisoxazole, and polyarylate.
Celgard (Celgard® High Performance Battery Separators) discloses Celgard 2400 separator consists of polypropylene.
Regarding claim 13, Lin discloses all claim limitations set forth above and further discloses a separator for a lithium ion secondary battery:
wherein the partially reduced graphene oxide comprises 1 to 30% of oxygen atoms relative to a total amount of the partially reduced graphene oxide (FIG. 2, A1625/C2/L9–24).
Regarding claim 14, Lin discloses all claim limitations set forth above and further discloses a separator for a lithium ion secondary battery:
wherein the partially reduced graphene oxide comprises 2 to 20% of oxygen atoms relative to a total amount of the partially reduced graphene oxide (FIG. 2, A1625/C2/L9–24).
Regarding claim 15
wherein the partially reduced graphene oxide comprises 3 to 17% of oxygen atoms relative to a total amount of the partially reduced graphene oxide (FIG. 2, A1625/C2/L9–24).
Regarding claim 20, Lin discloses a lithium secondary battery comprising a separator (see cells, A1625/C1/L9–29) including:
a porous substrate (see Celgard 2400 separator, A1624/C2/L25–36); and
a coating layer on at least one side of the porous substrate (see rGO layer, A1624/C2/L25–36),
wherein the coating layer comprises a partially reduced graphene oxide with a sheet shape (see rGO, A1624/C2/L14–23) and a lithium ion conductivity polymer (see PVDF, A1624/C2/L25–36).
Regarding claim 21, Lin discloses all claim limitations set forth above and further discloses a lithium secondary battery:
wherein the lithium secondary battery comprises a sulfur compound in a positive electrode (see sulfur, A1625/C1/L9–29).

Claim(s) 1 and 8–11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2018/0269453 A1, hereinafter Cho).
Regarding claim 1, Cho discloses a separator (FIG. 2, [0123]) for a lithium secondary battery comprising:
a porous substrate (see Celgard 2500 separator, [0123]); and
a coating layer on at least one side of the porous substrate (see coated separator, [0123]),
wherein the coating layer comprises a partially reduced graphene oxide with a sheet shape and a lithium ion conductivity polymer (see PEIrGO, [0123]).
Regarding claim 8, Cho discloses all claim limitations set forth above and further discloses a separator for a lithium secondary battery:
wherein the coating layer comprises a mixture of the partially reduced graphene oxide and the lithium ion conductivity polymer at a weight ratio of 1:5 to 1:20 (FIG. 1, [0122]).
Regarding claim 9, Cho discloses all claim limitations set forth above and further discloses a separator for a lithium secondary battery:
wherein the coating layer comprises a mixture of the partially reduced graphene oxide and the lithium ion conductivity polymer at a weight ratio of 1:10 to 1:15 (FIG. 1, [0122]).
Regarding claim 10, Cho discloses all claim limitations set forth above and further discloses a separator for a lithium secondary battery:
wherein the coating layer has a thickness of 50 nm to 20 μm (see coating thickness, [0123]).
Regarding claim 11, Cho discloses all claim limitations set forth above and further discloses a separator for a lithium secondary battery:
wherein the coating layer has a thickness of 100 nm to 10 μm (see coating thickness, [0123]).

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vizintin et al. (WO 2015/088451 A1, hereinafter Vizintin).
claim 1, Vizintin discloses a separator (FIG. 2, [0123]) for a lithium secondary battery comprising:
a porous substrate (FIG. 1, P22/L14–21); and
a coating layer on at least one side of the porous substrate (FIG. 1, P22/L14–21),
wherein the coating layer comprises a partially reduced graphene oxide with a sheet shape and a lithium ion conductivity polymer (FIG. 1, P22/L14–21).
Regarding claim 7, Vizintin discloses all claim limitations set forth above and further discloses a separator for a lithium secondary battery:
wherein the lithium ion conductivity polymer comprises at least one selected from the group consisting of polyurethane, lithiated Nafion, polyethylene oxide, polypropylene oxide, polysiloxane, polystyrene and polyethylene glycol (see binders, P15/L19–27).

Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2017/0093001 A1, hereinafter Kim).
Regarding claim 1, Kim discloses a separator (400, [0062]) for a lithium secondary battery comprising:
a porous substrate (200, [0062]); and
a coating layer (100) on at least one side of the porous substrate (FIG. 1, P22/L14–21),
wherein the coating layer comprises a partially reduced graphene oxide (101, [0043]) with a sheet shape and a lithium ion conductivity polymer (102, [0058]).
claim 16, Kim discloses all claim limitations set forth above and further discloses a separator for a lithium secondary battery:
wherein the partially reduced grapheme oxide is present on the at least one side of the porous substrate in an amount of 5 to 100 μg/cm2 (see weight, [0136]).
Although Kim does not explicitly disclose ranges of 5 to 40 μg/cm2 and 5 to 20 μg/cm2, Kim does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (Enhanced Performance of Lithium Sulfur Battery with a Reduced Graphene Oxide Coating Separator, hereinafter Lin) as applied to claim(s) 1 above, and further in view of Hayner et al. (US 2016/0036035 A1).
Regarding claims 3 and 4, Lin discloses all claim limitations set forth above, but does not explicitly disclose a separator for a lithium secondary battery:
wherein the partially reduced graphene oxide comprises first particles having a diameter of 20 μm to 30 μm and second particles haying a diameter of 1 μm to 5 μm; and
wherein the partially reduced graphene oxide comprises a mixture of the first particles and the second particles at a weight ratio of 1:1 to 10:1.
Hayner discloses a partially reduced graphene oxide comprises first particles having a diameter of 20 μm to 30 μm and second particles haying a diameter of 1 μm to 5 μm (see combinations, [0044]), and wherein the partially reduced graphene oxide comprises a mixture of the first particles and the second particles at a weight ratio of 0:100 to 100:0 (see combinations, [0044]) to improve adhesion of the layer (see significantly improves adhesion, [0042]). Lin and 
Although Hayner does not explicitly disclose a range of 1:1 to 10:1, Hayner does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2018/0269453 A1).
Regarding claim 12, Cho discloses all claim limitations set forth above and further discloses a separator for a lithium secondary battery:
wherein the coating layer has a thickness of 500 nm to 50 μm (see thickness, [0102]).
Although Cho does not explicitly disclose a range of 200 nm to 3 μm, Cho does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0093001 A1).
Regarding claims 17 and 18, Kim discloses all claim limitations set forth above and further discloses a separator for a lithium secondary battery:
wherein the partially reduced grapheme oxide is present on the at least one side of the porous substrate in an amount of less than 20,000 μg/cm2 (see weight per unit area, [0079]).
Although Kim does not explicitly disclose ranges of 5 to 40 μg/cm2 and 5 to 20 μg/cm2, Kim does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725